DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 9/13/2020, PROSECUTION IS HEREBY REOPENED as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Status of Claims
Claims 1 and 3-4 are pending.  Claim 2 is canceled.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn  
Claim Rejections - 35 USC § 103
In light of Applicants’ arguments the rejection of claims 1 and 3-4 under 35 U.S.C. 103 as being unpatentable over Yamamoto US 2010/0311836 (12/9/2010) in view of Iwata US 2007/0014823 (1/18/2007) as evidenced by the instant specification is withdrawn.


New Rejections   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
Claims 1 and 3-4 are rejected under 35 U.S.C. §103 as being unpatentable over Yamamoto US 2010/0311836 (12/9/2010) in view of Simmonet et al. US 2011/0110989 (5/12/2011) and Janssen et al. 2011/0097288 (4/28/2011) as evidenced by the instant specification.

Yamamoto teaches an oil-in-water emulsion cosmetic that contains a sphingosine, a ceramide, a higher alcohol, a higher fatty acid as well as a non-ionic surfactant. (See Abstract and [0066-0067], [0073]).  The higher alcohol is stearyl alcohol. (See [0067]).  A higher alcohol is called for in instant claim 1.  A non-ionic surfactant is the preferred surfactant and is called for instant claim 1. (See [0073]).  The higher fatty acid can be linoleic acid, and linoleic acid is a liquid higher fatty acid called for in instant claim 4. (See [0048], [0067]).  
Yamamoto teaches that its cosmetic emulsion is excellent in stability. (See Abstract).  Yamamoto also teaches that any of the other components commonly employed in cosmetic compositions (such as titanium dioxide) can be incorporated into its oil-in-water emulsion cosmetic. (See [0082]).  
Yamamoto does not teach Polysurf 67cs or an ultraviolet scattering agent having a hydrophobic surface.  Yamamoto also does not teach its viscosity.  These deficiencies are made up for with the teachings of Simmonet et al. and Janssen et al.  
Simmonet et al. (Simmonet) teaches a composition for topical application in the form of an oil-in-water emulsion comprising an oil phase dispersed in an aqueous phase, characterized in that it comprises at least one noncrosslinked amphiphilic polymer, the globules of the said emulsion exhibiting a mean size ranging from 15 to 500 microns and the oil phase being present in an amount of less than 35% by weight. (See Abstract).
Simmonet teaches Polysurf 67cs. (See [0270]).  Simmonet teaches that Polysurf is a polymer of natural origin and teaches that it is a cellulose derivative modified by fatty chains comprising from 6 to 30 carbon atoms such as cetyl hydroxyethylcelluloses.  Polysurf 67cs is stearoxy hydoxypropyl cellulose, which is an alkyl substituted water-soluble polysaccharide derivative that falls within the formula of instant claim 1.  (See Iwata [0104] Examples 5-6).  This is evidenced in the instant specification on page [0024] which states that in the instant invention, the use of stearoxy hydroxypropyl cellulose as the hydrophobically modified alkyl cellulose is most preferred and commercially available products include Polysurf 67cs.  Simmonet teaches the use of thickening polymers to provide a desirable viscosity and skin feel. (See [0038], [0040] and [0094], Examples 5-6).           
Simmonet teaches that Polysurf 67cs has the advantage of being relatively insensitive to pH variations for values of between 4 and 8 which are the normal values of cosmetic compositions. (See [0280]).  Simmonet teaches that Polysurf cs is present at an amount of about 0.3 to 2% by weight. (See [0281]).
Simmonet discloses that the viscosity of its composition can range from 0.01 Pa.s to 100 Pa. at a temperature of 25 degrees Celsius. (See [0021]).  While the viscosity in Iwata is measured at 25 °Celsius instead of 30 °Celsius, the range of these viscosity values overlaps with the less than 12,000 mPa·s as called for in instant claim 1, and would still be so even if measured at slightly different temperature.  
Janssen et al. (Janssen) teaches a cosmetic composition for protecting skin and hair from UV radiation that has improved shelf stability for sun protecting factor. (See Abstract and [0002]).  Janssen teaches that useful inorganic UV filter substances include finely dispersed hydrophobically coated titanium dioxide. (See [0121]).  This is a ultraviolet scattering agent having a hydrophobic surface as called for in instant claim 1.  
The hydrophobically coated titanium dioxide is present in an amount of from 0.1 to 15% in the composition. (See [0122]).  The average particle size is about 100 nm or less which equals 0.1 micrometers or less. (See [0121[).  
The average primary particle size of the interference pigment is 0.1 micrometers. (See [0120]).  0.1 x 0.1 / 0.3 = 0.03. (0.1% hydrophobically coated titanium dioxide x 0.1 micrometers average primary particle size/0.3% Polysurf CS = 0.03.    0.03 is less than 70.   0.03 is less than 70 as called for in claim 3, so it satisfies Expression 1 in claim 3.   
Janssen teaches that hydrophobically coated titanium dioxide inorganic pigments are particularly preferred in its composition whose objective is to protect skin from UV radiation. (See [0002] and [0126]).
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the Yamamoto oil-in-water emulsion cosmetic to add 0.1% of a hydrophobically surface treated titanium dioxide to the stearyl alcohol, non-ionic surfactant and linoleic acid combination in order to have a particularly preferred and suitable UV screening agent in the composition as taught by Janssen.
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the Yamamoto oil-in-water emulsion cosmetic to add 0.3% Polysurf CS and to have the viscosity of the stearyl alcohol, non-ionic surfactant and linoleic acid combination be from about 0.01 Pa·s to about 100 Pa·s in order to be able to use a polymer of natural origin and have desirable aesthetics and viscosity and skin feel of its compositions as taught by Simmonet.
With respect to the aggregate having a lamellar liquid-crystal structure formed by the higher alcohol, the non-ionic surfactant and the water, the prior art is silent with respect to the formation of this aggregate, but the combined teachings of the prior art of Yamamoto in view of Simmonet and Janssen teach the same composition with the same compounds and elements as that claimed.  Thus, an emulsion containing a stearyl alcohol, water and a non-ionic surfactant are present in the prior art composition.  Therefore, a lamellar liquid-crystal structure should form as evidenced by [032]-[033] in the specification.  


Response to Arguments
Applicants’ arguments of September 13, 2022 have been fully considered are found to be persuasive.  
Applicants assert that Iwata in paragraph [0060] distinguishes between UV protecting agents and inorganic pigments and it is the latter of which include the hydrophobic interference pigments.  Applicants assert that because of this the statement in paragraph [0062] refers to interference pigments, so Applicants maintains that Iwata does not teach an ultraviolet scattering agent having a hydrophobic surface. 
Applicants reassert that Iwata’s product is specifically designed to remain in a two-phase state and that Iwata does not teach emulsions.  Specifically, the composition of Iwata does not mix multiple aqueous gel layers, but rather remains polyphasic – it is not related to emulsions.  Iwata employs two gel phases which are both aqueous and there is no oil phase in Iwata’s compositions.  Therefore there is no objective motivation in the Iwata reference to combine Iwata and Yamamoto compositions to improve the emulsion stability of the composition of Yamamoto.    
	Applicants note that the Examiner has stated that Iwata does not discourage the use of titanium dioxide or the use of Polysurf, but Applicants counter that they have not asserted a teaching away from these claim elements but are rather asserting a teaching away from an emulsified composition, given Iwata’s statements that the compositions are not emulsion at all.  Applicants assert that an emulsion would change the nature and mechanism of operation of Iwata’s compositions and are non-obvious.  
	Applicants suggest that there are problems with the stability of prior art emulsions containing titanium dioxide particles and nothing in Iwata teaches that stearoxy hydroxypropylcelluloose such as Polysurf should be incorporated into an emulsion along with the titanium oxide powder, as a solution to these problems.  
	A skilled artisan would not have any motivation to select a UV scattering powder and stearoxy hydroxypropylcellulose of Iwata, hydrophobically treat the UV-scattering powder and then incorporate the both materials into the emulsion composition of Yamamoto with any reasonable expectation of success.    
	Applicants assert that because in preferred embodiments, phase B contains particles while Phase A is substantially free of particles especially when phase A contains an oily compound such as silicone compound.  Applicants take this teaching to somehow mean that “Iwata denies an oil-in-water emulsion containing particles such as UV-scattering agents.”  Therefore it would be further not obvious to hydrophobized the surface of UV scattering agent and further include the particle (UV scattering agent) in the oil-in-water emulsified cosmetics like Yamamoto’s cosmetic.   
	Applicant points out that paragraph [0081], cited by the Examiner to support the contention that Iwata expressly contemplates emulsions, refers to only the silicone component and not the composition as a whole.  
	Applicants assert that with respect to obviousness, it is not enough to establish that the individual elements of a claims are known in the cosmetic arts, or that a component known in the art can be incorporated into a given composition but there must also be a motivation to combine the elements and an expectation of success in making the combination in the record-references themselves.  Applicants assert that the Examiner has failed to select a UV-scattering powder, select the water-soluble stearoxy hydroxypropylcellulose of Iwata’s non-emulsion gel compositions, hydrophobically treat the UV-scattering powder with any reasonable expectation of success.  
Applicants assert that with respect to obviousness, it is not enough to establish that the individual elements of a claims are known in the cosmetic arts, or that a component known in the art can be incorporated into a given composition but there must also be a motivation to combine the elements and an expectation of success in making the combination in the record-references themselves.
Applicants also note the absence of any teaching of a lamellar liquid-crystal structure in the prior art or the rejection.
 
Applicants’ obviousness arguments have been carefully reviewed and are found to be persuasive.  The rejections have been withdrawn above.  The remainder of Applicants’ arguments are moot in view of the new rejections applied above.  
Applicants are encouraged to consider amending the independent claims to incorporate ranges of elements disclosed in the specification such as are found on page 8 of the instant specification. 

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619